UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1261


LESLY ESPERANZA BANEGAS-RIVERA; B.S.R.,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 29, 2016              Decided:   November 2, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring,
Maryland, for Petitioners.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Julie Iversen, Senior Litigation
Counsel,   Robert   Michael  Stalzer,  Office  of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lesly   Esperanza       Banegas-Rivera         and   her    daughter,      B.S.R.,

natives    and    citizens    of   Honduras,         petition     for   review    of   an

order of the Board of Immigration Appeals (Board) dismissing

their appeal from the immigration judge’s (IJ) decision denying

Banegas-Rivera’s        applications           for     asylum,      withholding        of

removal,    and    protection      under    the      Convention     Against      Torture

(CAT).     For the reasons set forth below, we dismiss the petition

for review.

      The Immigration and Naturalization Act (INA) vests in the

Attorney    General     the   discretionary          power   to    grant   asylum      to

aliens who qualify as refugees.                   Djadjou v. Holder, 662 F.3d
265, 272 (4th Cir. 2011).            A refugee is someone “who is unable

or   unwilling     to   return     to”     her    native     country     “because      of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”              8 U.S.C. § 1101(a)(42)(A) (2012).

An asylum applicant has the burden of proving that she satisfies

the definition of a refugee to qualify for relief.                       Djadjou, 662
F.3d at 272.       She may satisfy this burden by showing that she

was subjected to past persecution or that she has a well-founded

fear of persecution on account of a protected ground.                             See 8

C.F.R. § 208.13(b)(1) (2016).              If the applicant establishes past



                                           2
persecution, she has the benefit of a rebuttable presumption of

a well-founded fear of persecution.             Djadjou, 662 F.3d at 272.

       If the applicant is unable to establish that she was the

victim of past persecution, she must establish a well-founded

fear of future persecution.            A well-founded fear of persecution

has a subjective and objective component.                  Marynenka v. Holder,

592 F.3d 594, 600 (4th Cir. 2010).                 The subjective component

requires that the applicant show genuine fear of persecution.

The objective component requires that the applicant show with

specific and concrete facts that a reasonable person in like

circumstances would fear persecution.             Id.

       An applicant faces a heightened burden of proof to qualify

for withholding of removal to a particular country under the

INA.      Djadjou, 662 F.3d    at    272.       She    must   show   a   clear

probability of persecution on account of a protected ground.

Id.    If she meets this heightened burden, withholding of removal

is    mandatory.     However,     if    the    applicant    cannot   demonstrate

asylum eligibility, her application for withholding of removal

will necessarily fail as well.           Id.

       Additionally, because Banegas-Rivera is claiming that she

was persecuted and fears future persecution at the hands of a

private    actor,    her   former       partner,    and     not   the    Honduran

government, she must establish that the government cannot or

will not control the offender.               See Mulyani v. Holder, 771 F.3d
3
190, 198 (4th Cir. 2014) (noting that an applicant alleging past

persecution        must    “show         that    the    harm       was     inflicted         by   the

government     or     by       others      whom       the    government          is     unable     or

unwilling to control”); M.A. v. INS, 858 F.2d 210, 218 (4th Cir.

1988) (holding asylum can be established by showing that the

government    is     “unwilling           or    unable       to     control       the      offending

group”).

      Because the Board “issued its own opinion without adopting

the   IJ’s   opinion       .    .    .    we    review       that       opinion      and    not   the

opinion of the IJ.”             Martinez v. Holder, 740 F.3d 902, 908 (4th

Cir. 2014).         We will uphold the Board’s decision unless it is

manifestly    contrary          to       the    law    and    an    abuse       of    discretion.

Djadjou, 662 F.3d       at    273.        The     standard         of    review       of   the

agency’s findings is narrow and deferential.                                   Factual findings

are   affirmed       if    supported            by     substantial          evidence.             Id.

Substantial    evidence             exists      to    support       a    finding      unless      the

evidence was such that any reasonable adjudicator would have

been compelled to conclude to the contrary.                                Id.        Whether the

government is unable or unwilling to control the private actor

is a factual finding.                Hernandez-Avalos v. Lynch, 784 F.3d 944,

951 (4th Cir. 2015).

      After reviewing the record, we conclude that substantial

evidence supports the finding that Banegas-Rivera failed to show

that the Honduran government was unable or unwilling to control

                                                  4
her abuser and we are not compelled to reach a different result.

Banegas-Rivera’s claim that she established past persecution on

account of a protected ground is not relevant because the Board

decided her appeal on the issue that she failed to show that the

Honduran   government         was   unable       or     unwilling       to    control       the

abuser.    Banegas-Rivera’s challenge to the denial of protection

under the CAT is not reviewable because she did not raise this

issue on appeal to the Board.               Her failure to exhaust this issue

deprives   us    of     jurisdiction       to     consider       it.         See   8     U.S.C.

§ 1252(d)(1)      (2012)      (“A   court        may    review    a    final       order     of

removal only if . . . the alien has exhausted all administrative

remedies   available       to     the   alien      as    of    right.”);       Kporlor        v.

Holder,    597 F.3d 222,     226    (4th        Cir.    2010)     (“It       is      well

established      that    an     alien     must    raise       each     argument        to   the

[Board] before we have jurisdiction to consider it.” (internal

quotations and citation omitted)).

     Accordingly, we deny the petition for review.                             We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the    materials          before    this       court     and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                            5